Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a responsive to the application filed on 06/23/2022.
Claims 1-8 are pending.
Claims 1-8 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 101, have been considered but they are not persuasive. The applicant argues that for the independent claims and CPC classification, “there is no way that the claimed process can be practically performed in the human mind…[and] not only impractical, [but] it would be impossible, to practice in the human mind”. Therefore, the claims overcome the 101 rejection. The examiner respectfully disagrees. 
The recitations of the generic computer components (“computer-implemented”, “database”, “processor”, and “client-server architecture”) are recited at a high level and do not integrate the judicial exceptions into a practical application, and their operations are able to be performed in a human mind and/or with the aid of pen and paper; thus, the additional elements remain recited at a high level generality and amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities, or merely uses a computer as a tool to perform an abstract idea. Further, the argued genetic algorithm operations are not explicitly claimed, and the process of the modules listed as defined by the claim is maintained as being able to be performed in a human mind and/or with the aid of pen and paper, does not impart operations of the additional elements that are sufficient to amount to significantly more than the judicial exception, and not impose any meaningful limits on practicing the abstract idea. See 35 U.S.C 101 section for full, updated analysis of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of analogous claim(s) 1, 5, and 7 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no prior art of reference teaches the amended claims 1, 5, and 7 limitations, since Diederiks’ generation count “is not the same as ancestry count” as defined by the specification, and “Diederiks make no determination regarding the ancestor counts of parents of an individual profile, nor…disclose using the generation count to adjust a fitness calculation of an individual profile”. The examiner respectfully disagrees.
Diederiks, paragraph 0044 teaches “a generation (ancestry) count should be recorded for each generation, and the one user profile (candidate individual) should be from a generation having a sufficiently high generation (ancestry) count. For example, it (candidate individual) should be from at least a third generation (ancestry count corresponds to a number of procreation events that occurred in a procreation history) of profiles (of each candidate individual over multiple generations of evolution). If the selected one user profile (candidate individual) is from a first or second generation (ancestry count corresponds to a number of procreation events that occurred in a procreation history), the selection (candidate individual) is rejected and the user is asked to select more than one profile (candidate individuals).”
Due to the broadness of the claim language, Diederiks is found to teach the requirements of the claim limitation. While the spec does define ancestry count as presented by the applicant, the spec also states the ancestry comprises a number of generations [paragraph 0075]. Diederiks teaches generation count representing number of generations starting from a predecessor, thus reading on the claim language. Further, the applicant presents argued claim elements that are not stated in the claim language that Diederiks was cited for teaching.
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a gene testing module” used for “testing” in claim 1; and “calculating” in claims 1 and 7.
“a competition module” used for “populating” and “adjusts” in claim 1; “applies” in claim 2; “compares” in claim 3; “adjusting”, “updating”, and “selects” in claim 7.
“a harvesting module” used for “harvesting” in claims 5 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above cited claims including the claimed “module[s]” for performing the claimed steps, as noted above, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s paragraphs 0057 and Fig. 5 recite sufficient structure stating a “modules can be implemented in hardware or software”. Additionally, the claimed “procreation”, “testing”, and “competition” modules of claims 5-6 and 8 are claimed to be implemented by a “gene pool processor” and thus recite sufficient structure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 5, and 7 are respectively drawn to a system and method, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 5, and 7 essentially recite the following, or analogous, limitations “accessing a gene database with candidate individuals, forming new individuals, testing individuals and calculating fitness estimates, selecting individuals for discarding/inclusion in an elitist pool, adjusting a fitness estimate based on an individual’s ancestry count, and selecting some of remaining individuals for harvesting”. These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind and/or with pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “computer-implemented”, “database”, “processor”, and “client-server architecture” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can
mentally/with the aid of pen and paper access a gene storage with candidate individuals (e.g. by thinking of genes in memory with specific attributes), 
mentally/with the aid of pen and paper form new individuals (e.g. by thinking of/writing out new gene individuals if certain genes were combined), 
mentally/with the aid of pen and paper test individuals on data and calculating fitness estimates (e.g. by thinking of/writing out a comparison of the genes to other labeled genes, and determining a fitness function result), 
mentally/with the aid of pen and paper selecting individuals for discarding/inclusion in an elitist pool (e.g. by thinking of/writing out a genes fitness result calculation compared to others, and keeping the top genes compared to a threshold), 
mentally/with the aid of pen and paper adjusting a fitness estimate based on an individual’s ancestry count (e.g. by thinking of/writing out a recalculated fitness function result for each gene due to its number of preceding generations), and
mentally/with the aid of pen and paper selecting some of remaining individuals for harvesting (e.g. by thinking of/writing out genes best suited to use for a specific purpose due to their number of preceding generations).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1, 5, and 7 include additional elements “computer-implemented”, “database”, “processor”, and “client-server architecture”, however the recitations of these elements are at a high level of generality, merely uses a computer as a tool to perform an abstract idea, and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “computer-implemented”, “database”, “processor”, “client-server architecture”, and “a server” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1, 5, and 7 are not patent eligible.
Dependent claims 2-4, 6, and 8 are also ineligible for the same reasons given with respect to claims 1, 5, and 7.  The dependent claims describe additional mental processes:
mentally/with the aid of pen and paper applying a handicap percentage to individuals based on ancestry count exceeding a threshold (claim 2) (e.g. by thinking of/writing out a biasing weight to apply to genes whose its number of preceding generations is greater that a threshold)
mentally/with the aid of pen and paper choosing the elitist pool individuals based on experience level of how many times they have been tested (claim 3) (e.g. by thinking of/writing out selecting genes as a top percentage due to their number of times they were compared to the other labeled genes)
mentally/with the aid of pen and paper the bias weight varies due to an individual’s ancestry count (claim 4) (e.g. by thinking of/writing out each genes number of preceding generations determining a unique weight to be applied)
mentally/with the aid of pen and paper creating new individuals by selecting specific genes to use from their ancestry count (claim 6) (e.g. by thinking of/writing out new gene individuals of combining certain genes that are selected due to their number of preceding generations)
mentally/with the aid of pen and paper the steps set forth above in reference to claims 1, 5, and 7 (claim 8) (e.g. see reasonings set forth above in reference to claims 1, 5, and 7)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claim 8 restating “processor” and “server”, wherein the recitations of these elements is again no more than a generic computer component to apply the exceptions and generally link the use of the judicial exception to a particular technological environment or field of use do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). As discussed above with respect to the integration of the abstract idea into a practical application, any additional elements to perform the steps in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-4, 6, and 8 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat et al (US Pub 20100274736) hereinafter Hodjat, in view of Diederiks et al (US Pub 20020080169) hereinafter Diederiks.
Regarding claims 1, 5, and 7, Hodjat teaches a computer-implemented evolutionary data mining method, for use with a data mining training database [client-server architecture claim 7] containing training data [data samples claim 5], comprising the steps of ([0033], client software automatically generates a multitude of genes whose number may vary depending on memory size and the CPU processing power of the client; [0037 and 0038], genes’ fitness first evaluated over a subset of the available [historical] data): 
providing a system having a candidate gene database identifying a candidate pool of candidate individuals, each candidate individual identifying a plurality of conditions and at least one corresponding proposed output in dependence upon the conditions ([0034], rules of that define the gene…rule is a list of conditions followed by an action; [0042 and 0045], storing genes in a “server gene pool”), each candidate individual further having associated therewith an indication of a respective fitness estimate and an ancestry count ([0037], genes’ fitness first evaluated over a subset of the available data; [0054-0055 and 0060] divides the gene pool into a number Z of different classes (ancestry count)…genes in each class are characterized, in part, by a different subset of indicators that collectively and together with a multitude of conditions define the gene pool), ; 
performing a procreation step by a procreation module of a gene pool processor of forming new candidate individuals in the candidate pool of candidate individuals, [wherein each new individual is related to one or more previously existing parent candidate individuals claim 5] ([0047], gene reproduction block randomly selects and combines two or more genes by mixing the rules used to create the parent genes);
testing on the training data by a gene testing module of the system ([0038], gene pool distributed over multitude of clients; [0037 and 0038], genes’ fitness first evaluated over a subset of the available [historical] data), each individual in a testing subset of at least one of the candidate individuals, [wherein the testing subset includes at least one new candidate individual claim 5], each individual in the testing subset undergoing at least one trial [and at least one of the individuals in the testing subset being tested on more that one data sample claim 5], each trial applying the conditions of the respective individual to the training data to propose a result ([0037], genes’ fitness first evaluated over a subset of the available data…Each such genes can continue to live and stay in the gene pool as long as its cumulative fitness meets predefined conditions; [0038], each client evaluates its gene pool using historical (training) data on a sustained and continuing basis); 
calculating by the gene testing module, an estimated fitness of each of the individuals in the testing subset in dependence upon the training data and the results proposed by the individual in the step of testing ([0037], genes’ fitness first evaluated over a subset of the available data…Each such genes can continue to live and stay in the gene pool as long as its cumulative fitness meets predefined conditions; [0039], server merges partial evaluation results of a gene to arrive at a fitness measure for that gene); and 
populating an elitist pool with elite individuals [selecting one or more individuals for discarding from the candidate pool claim 5] by a competition module in accordance with (i) a predetermined requirement for a fitness estimate and (ii) a maximum number of allowed candidate individuals [providing tested individuals, including evaluation data, to the server, wherein the evaluation data includes the calculated estimated fitness and ancestry count claim 7] ([0043], surviving genes may be the top 5% performers or whose fitness exceeds a predefined threshold value; [0045], genes that survive remain stored in elitist pool are made available to gene selection block); and 
further wherein the competition module adjusts the fitness estimate of each individual in dependence upon the individual's ancestry count and selects [discards claim 5] an individual with a higher [lower claim 5] fitness estimate over an individual with a lower [higher claim 5] fitness estimate for inclusion in the elitist pool ([claim 1], the performance characteristic of each gene defining a fitness of that gene and being adjusted with every periodically received data; ([0043], surviving genes may be the top 5% performers or whose fitness exceeds a predefined threshold value; [0045], genes that survive remain stored in elitist pool are made available to gene selection block); 
[and harvesting by a gene harvesting module selected ones of non-discarded individuals from the candidate pool of candidate individuals for deployment of selected individuals in a predetermined production environment, wherein candidate individuals are selected in dependence upon comparisons among their respective ancestry counts claim 5] ([0045], genes that survive remain stored in elitist pool are made available to gene selection block; [0043], surviving genes may be the top 5% performers or whose fitness exceeds a predefined threshold value; [0048] assessing gene’s performance on “trading days” (deployment)).

However, Hodjat does not explicitly teach wherein ancestry count corresponds to a number of procreation events that occurred in a procreation history of each candidate individual over multiple generations of evolution.
Diederiks teaches wherein ancestry count corresponds to a number of procreation events that occurred in a procreation history of each candidate individual over multiple generations of evolution ([0044], a generation (ancestry) count should be recorded for each generation, and the one user profile (candidate individual) should be from a generation having a sufficiently high generation (ancestry) count. For example, it (candidate individual) should be from at least a third generation (ancestry count corresponds to a number of procreation events that occurred in a procreation history) of profiles (of each candidate individual over multiple generations of evolution). If the selected one user profile (candidate individual) is from a first or second generation (ancestry count corresponds to a number of procreation events that occurred in a procreation history), the selection (candidate individual) is rejected and the user is asked to select more than one profile (candidate individuals).);
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Diederiks’ teachings of recording each generation’s count into Hodjat’s teaching of determining elite genes through fitness measurements in order to increase efficiency and ease of use through obtaining individuals “from a generation having a sufficiently high generation count” (Diederiks, paragraphs 0006 and 0044).

Regarding claim 2, the combination of Hodjat and Diederiks teach all the claim limitations of claim 1, and further teach wherein the competition module applies a handicap of a fixed percentage against individuals whose ancestry count exceeds a predetermined number of generations (Diederiks, [0028] “keeping track of the generation count, and only allowing selection of a single profile after the generation count has exceeded a certain value (predetermined number of generations)”. For instance, “allowing selection” being 100% (handicap of a fixed percentage).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Diederiks’ teachings of recording each generation’s count into Hodjat’s teaching of determining elite genes through fitness measurements in order to increase efficiency and ease of use through obtaining individuals “from a generation having a sufficiently high generation count” (Diederiks, paragraphs 0006 and 0044).

Regarding claim 3, the combination of Hodjat and Diederiks teach all the claim limitations of claim 1, and further teach wherein in populating the elitist pool with elite individuals, the competition module further (iii) compares an experience level of each individual to a predetermined threshold experience level, wherein experience level is determined by a total number of trials the individual has undergone (Hodjat, [0037], genes’ fitness first evaluated over a subset of the available data…Each such genes can continue to live and stay in the gene pool as long as its cumulative fitness meets predefined conditions; [0038], each client evaluates its gene pool using historical (training) data on a sustained and continuing basis; [0043], surviving genes may be the top 5% performers of the gene pool).

Regarding claim 6, the combination of Hodjat and Diederiks teach all the claim limitations of claim 5, and further teach the procreation module selects the one or more previously existing parent candidate individuals for forming a new candidate individual in accordance with an ancestry count for each of the one or more previously existing parent candidate individuals (Hodjat, [0054-0055 and 0060] divides the gene pool into a number Z of different classes (ancestry count)…genes in each class are characterized, in part, by a different subset of indicators that collectively and together with a multitude of conditions define the gene pool; [0047], gene reproduction block randomly selects and combines two or more genes by mixing the rules used to create the parent genes).
Hodjat at least implies the procreation module selects the one or more previously existing parent candidate individuals for forming a new candidate individual in accordance with an ancestry count for each of the one or more previously existing parent candidate individuals, however Diederiks teaches the procreation module selects the one or more previously existing parent candidate individuals for forming a new candidate individual in accordance with an ancestry count for each of the one or more previously existing parent candidate individuals ([0045], in the case a generation count is kept, the generation count of the current generation is too low, the generation module 22 generates a next generation of profiles from the selection).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Diederiks’ teachings of recording each generation’s count into Hodjat’s teaching of determining elite genes through fitness measurements in order to increase efficiency and ease of use through obtaining individuals “from a generation having a sufficiently high generation count” (Diederiks, paragraphs 0006 and 0044).

Regarding claim 8, the combination of Hodjat and Diederiks teach all the claim limitations of claim 7, and further teach performing a procreation step by a procreation module of the gene pool processor of each client of forming new candidate individuals in the candidate pool of candidate individuals, wherein each new individual is related to one or more previously existing parent candidate individuals (Hodjat, [0047], gene reproduction block randomly selects and combines two or more genes by mixing the rules used to create the parent genes); 
testing by a gene testing module of the gene pool processor of each client each individual in a testing subset of at least one of the candidate individuals (Hodjat, [0038], gene pool distributed over multitude of clients; [0037 and 0038], genes’ fitness first evaluated over a subset of the available [historical] data), wherein the testing subset includes at least one new candidate individual, each of the tests applying the conditions of the respective individual to a respective subset of the data samples in a training database to propose a result, each individual in the testing subset being tested on at least one data sample and at least one of the individuals in the testing subset being tested on more than one data sample (Hodjat, [0037], genes’ fitness first evaluated over a subset of the available data…Each such genes can continue to live and stay in the gene pool as long as its cumulative fitness meets predefined conditions; [0038], each client evaluates its gene pool using historical (training) data on a sustained and continuing basis); 
providing tested procreated individuals, including evaluation data, to the server, wherein the evaluation data includes the calculated estimated fitness and ancestry count,  ([0010], The server, after accepting a new gene from a client computer, combines the fitness value of the accepted gene with a corresponding fitness value the server has previously stored in the server for that gene; [0039], server merges partial evaluation results of a gene to arrive at a fitness measure for that gene); 
calculating by a competition module on the server an overall fitness estimate for each of the procreated individuals in the testing subset, in dependence upon the results proposed by the respective procreated individual when the conditions of the respective procreated individual were applied to the respective subset of the data samples (Hodjat, [0037-0038], genes’ fitness first evaluated over a subset of the available [historical] data…Each such genes can continue to live and stay in the gene pool as long as its cumulative fitness meets predefined conditions; [0039], server merges partial evaluation results of a gene to arrive at a fitness measure for that gene); and 
selecting one or more procreated individuals for discarding from the candidate pool by the competition module in accordance with (i) a predetermined requirement for fitness estimate and (ii) a maximum number of allowed candidate individuals (Hodjat, [0043], surviving genes may be the top 5% performers or whose fitness exceeds a predefined threshold value; [0045], genes that survive remain stored in elitist pool are made available to gene selection block); 
further wherein the competition module adjusts the fitness estimate of each procreated individual in dependence upon the individual's ancestry count and discards an individual with a lower fitness estimate over an individual with a higher fitness estimate (Hodjat, [claim 1], the performance characteristic of each gene defining a fitness of that gene and being adjusted with every periodically received data; ([0043], surviving genes may be the top 5% performers or whose fitness exceeds a predefined threshold value; [0045], genes that survive remain stored in elitist pool are made available to gene selection block); and 
harvesting by a gene harvesting module selected ones of non-discarded procreated individuals from the candidate pool of candidate individuals for deployment of selected procreated individuals in a predetermined production environment, wherein candidate procreated individuals are selected in dependence upon comparisons among their respective ancestry counts (Hodjat, [0045], genes that survive remain stored in elitist pool are made available to gene selection block; [0043], surviving genes may be the top 5% performers or whose fitness exceeds a predefined threshold value; [0048] assessing gene’s performance on “trading days” (deployment)).

However, Hodjat does not explicitly teach wherein ancestry count corresponds to a number of procreation events that occurred in a procreation history of each procreated individual over multiple generations of evolution.
Diederiks teaches wherein ancestry count corresponds to a number of procreation events that occurred in a procreation history of each procreated individual over multiple generations of evolution ([0044], a generation (ancestry) count should be recorded for each generation, and the one user profile (candidate individual) should be from a generation having a sufficiently high generation (ancestry) count. For example, it (candidate individual) should be from at least a third generation (ancestry count corresponds to a number of procreation events that occurred in a procreation history) of profiles (of each candidate individual over multiple generations of evolution). If the selected one user profile (candidate individual) is from a first or second generation (ancestry count corresponds to a number of procreation events that occurred in a procreation history), the selection (candidate individual) is rejected and the user is asked to select more than one profile (candidate individuals).);
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Diederiks’ teachings of recording each generation’s count into Hodjat’s teaching of determining elite genes through fitness measurements in order to increase efficiency and ease of use through obtaining individuals “from a generation having a sufficiently high generation count” (Diederiks, paragraphs 0006 and 0044).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hodjat et al (US Pub 20100274736) hereinafter Hodjat, in view of Diederiks et al (US Pub 20020080169) hereinafter Diederiks, in view of Hornby (The age-layered population structure (ALPS) evolutionary algorithm, GECCO’09, July 8-12, 2009).
Regarding claim 4, the combination of Hodjat and Diederiks teach all the claim limitations of claim 2, and further teach wherein the handicap applied to each given one of the individuals by the competition module varies non-decreasingly as a function of the ancestry count of the given individual (Diederiks, [0028] “keeping track of the generation count, and only allowing selection of a single profile after the generation count has exceeded a certain value (predetermined number of generations)”. For instance, “allowing selection” being 100% (handicap). [0044-0046], “in the case a generation count is kept, the generation count of the current generation is too low, the generation module 22 generates a next generation of profiles from the selection”).
Hodjat and Diederiks are combinable for the same rationale as set forth above with respect to claim 2.
The combination at least implies wherein the handicap applied to each given one of the individuals by the competition module varies non-decreasingly as a function of the ancestry count of the given individual, however Hornby teaches wherein the handicap applied to each given one of the individuals by the competition module varies non-decreasingly as a function of the ancestry count of the given individual (sections 2.2, Once individuals have been in the ‘bottom’ layer of the population for as many generations (count) as its age limit, all individuals in this layer are replaced; sections 2.3-2.4 age calculation (handicap percentage) applied to individuals to determine use “as a parent” or to “age…out of the population”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify determining elite genes through fitness measurements as taught by Hodjat, as modified by recording each generation’s count as taught by Diederiks, to include using or discarding individuals based on ancestry counts as taught by Hornby in order to significantly reduce premature convergence (Hornby, abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123